Title: Cotton Tufts to Abigail Adams, 26 March 1800
From: Tufts, Cotton
To: Adams, Abigail


				
					
						Dear Madm.
						Weymouth March 26. 1800—
					
					I wrote to you the 14th. Inst. acknowledging the Receipt of Yours of Feby. 21. & the 6th. of this Month. I have conferred with Mr. Porter and his Wife relative to their Continuance on the Farm for 7 Months— I cannot bring Mr. Porter to a less Sum than 175 Dollrs. for that Term, which is 25 Dollars more than you mentiond, altho it appears to me that it would upon the whole be better to give that Sum, than to get a new Family unacquainted with the Run of Business and other Circumstances that might be mentiond, yet not knowing what might lay in your Mind, I thot it prudent to refer it Your Decision. Shipley came the Beginning of this Week brought his Brother with Him, who wishes to work on the Farm, He is a very likely looking Young Man. the Former will ask not much less than 132 Dollrs. per annm. and if for the Season 12 or 13 Dollrs. per Month, the Latter will probably ask the same— I have set them to work, till I hear from you. As soon as the Frost is out of the Ground, there will be much to be done. The Building will produce additional Work, the Labourers when not engaged in other Business will assist the Carpenters in Framing, attending Masons, carting Sand, Lime &C all the Heavy Articles such as Brick Lumber &C except the Sand & Lime & underpining Stones are on the Spot— The Framing is begun and shall endeavour to expedite the Work as fast as possible. We have had as yet but Two or Thre Days favourable for the Business, Frost still in the Ground, considerable Snow in many Places travelling excessively bad— Mr. Bates thinks it would be best to defer painting in the lower Room & Chamber of the present House, till the New Frame is up & coverd, as a Door must be cut through each of them— it might be likely to injure the Paint and the Door not have the exact Shade of the Room— But if you think upon the whole it would be best to have it done immediately, it shall be executed. Is it your Intention in the new End to have but one Chamber over the Hall— Would You have the Fire Place below of the same Size as the keeping Parlour— you may have it of what Dimensions you please, there will be room enough for the Purpose—
					Mrs. Cranch has wrote some time since relative to the House Revd. Willm. Clark occupies. Mr. Clark sometime in Febry. wrote to me that He could not pay his Rent, till Midsummer, Wished to know whether he was to continue there another year, as there was an

Opportunity of his getting another Place. I have given Him no positive Answer— The House wants some Repairs, and if you think best to let it to Mr. Whitney, perhaps it would be best to reserve the Goose Pasture out of Mr Frenchs Lease, and let it with the House— in this Case it would produce a much better Rent— The several Matters mentiond above, you will be so good as to express Your Mind upon them by the first Post—
					I thank you for the Eulogies you was so kind as to send me. Major Jacksons I think equal to any I have seen— Mine if it will be any Gratification to you, the reading of it when you return will not be refused— I feel mortified at the continued Vexations & Delays of those restless Spirits in Congress, who seem to be invariably pursuing the Maxims of French Philosophy, and who will never rest till they have destroyed or mutilated our present Form of Government— Patience. Patience.
					Adieu for the present with Mrs. Tufts’s best Regards & assurance of Affection / From / Yours.
					
						C. Tufts
					
					
						PS. have you any orders respecting the Garden—
						Will you be so good as to get Mr Brisler to enquire the Price of Clover & Hirdseed & write me word—
					
				
				
					
						
							27th.
						
					
					Being at Quincy to visit Dr. Phipps who has been confind with a slow Fever for 4 or 6 Weeks past and is yet in a languid State— receivd Yours of the 15 & 18th. Inst. this and a former Letter will give some Information upon the Subject mentiond in yours. other matters Time does not permit me now to advert to—but shall write further in a Day or two—
				
			